ORDER OF REMAND
FONES, Justice.
This action involves more than one claim for relief and multiple parties and must be remanded to the trial court for failure to comply with the mandates of T.C.A. § 27-305. These mandates are the express subject of this Court’s opinions in Frame v. Marlin Firearms Company, Inc., 514 S.W.2d 728 (Tenn.1974), and Loyd v. State Farm Mutual Automobile Ins. Co., 521 S.W.2d 556 (Tenn.1975).
Upon remand it is suggested that the threshold issues of (1) whether or not the complaint, on its face, alleges each of the statutory prerequisites necessary to the perfection of a mechanics and materialman’s lien and (2) whether or not plaintiff has timely complied with all of the procedural steps necessary to the enforcement of a mechanics and materialman’s lien, be addressed. The issue of whether or not the work alleged to have been performed on defendant’s property, falls within the definition of “improvement” as defined in T.C.A. § 64-1101 probably cannot be determined from the face of the complaint.
Remanded to the Circuit Court of Scott County for further proceedings.
COOPER, C. J., and HENRY, BROCK, and HARBISON, JJ., concur.